July 26, 2021

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peng Zhou (Reg. No. 56,757) on 07/26/2021.

The application has been amended as follows: 










In the Claims:

1. (Original) A footrest driving apparatus used in a lift chair, comprising: 
a seat frame (2), having two mounting boards (21) disposed at two lateral sides thereof, wherein the two mounting boards (21) are fixed to each other, and each of the two mounting boards (21) has a curved guide slot (22) formed thereon; 
a footrest member (4), disposed at a front side of the seat frame (2) and configured to move between a stowed position and a reclined position relative to the seat frame (2); 
a driving mechanism (3), comprising a driving bar (31), and two driving arms (32) disposed at two lateral sides of the driving bar (31) and one-to-one corresponding to the two mounting boards (21), wherein each of the driving arms (32) has a guide rod (33) and a pin (34), the guide rod (33) matches with the curved guide slot (22) of a corresponding one of the two mounting boards (21), and the pin (34) is rotatably connected with the corresponding one of the two mounting boards (21); and 
a footrest linkage mechanism (5), connected to the seat frame (2), the driving mechanism (3) and the footrest member (4); 
wherein the driving bar (31) is configured to drive the guide rod (33) of each of the two driving arms (32) to correspondingly move between a first position and a second position in the curved guide slot (22) of the corresponding one of the two mounting boards (21); and 
wherein when the guide rod (33) of each of the two driving arms (32) moves to the first position in the curved guide slot (22) of the corresponding one of the two mounting boards (21), the driving mechanism (3) drives the footrest linkage mechanism (5) to move the footrest member (4) to the stowed position, and when the guide rod (33) of each of the two driving arms 

2. (Original) The footrest driving apparatus according to claim 1, wherein the footrest linkage mechanism (5) comprises: 
a first linkage member (51) fixed to the two driving arms (32), wherein the first linkage member (51) has a first end fixed to the guide rods (33) of the two driving arms (32), a second end, and a middle portion located therebetween and fixed to the pins (34) of the two driving arms (32); 
a second linkage member (52) having a first end rotatably connected to the second end of the first linkage member (51), a second end, and a middle portion located therebetween; 
a third linkage member (53) having a first end rotatably connected to the second end of the second linkage member (52), and a second end rotatably connected to the seat frame (2); and              a fourth linkage member (54) having a first end rotatably connected to the footrest member (4), and a second end rotatably connected to the middle portion of the second linkage member (52).

3.  (Currently amended)  The footrest driving apparatus according to claim 1, wherein the seat frame (2) further comprises a first reinforcing member (23) disposed between the two mounting boards (21) to connect and fix the two mounting boards (21).

4. (Original)    The footrest driving apparatus according to claim 3, wherein the lift chair has a base frame (1) having two linkage seats (7) disposed at two lateral sides thereof and one-to-one 

5. (Original)    The footrest driving apparatus according to claim 4, wherein the seat frame (2) further comprises a second reinforcing member (24) located behind and in parallel to the first reinforcing member (23), and when the seat frame (2) is located at the bottom position, the second reinforcing member (24) is in contact with the two linkage seats (7).

6. (Original)    The footrest driving apparatus according to claim 1, wherein the footrest member (4) has a footrest extension member (81) located at a front side thereof to support ankles of a user.

7. (Original)    A lift chair, comprising:
a base frame (1) having two linkage seats (7) disposed at two lateral sides thereof; and
a footrest driving apparatus, comprising:
a seat frame (2), disposed above the base frame (1), having two mounting boards (21) disposed at two lateral sides thereof and one-to-one corresponding to the two linkage seats (7), wherein the seat frame (2) is configured to move vertically between an upper position and a bottom position relative to the base frame (1), the two mounting boards 
a footrest member (4), disposed at a front side of the seat frame (2) and configured to move between a stowed position and a reclined position relative to the seat frame (2);
a driving mechanism (3), comprising a driving bar (31), and two driving arms (32) disposed at two lateral sides of the driving bar (31) and one-to-one corresponding to the two mounting boards (21), wherein each of the driving arms (32) has a guide rod (33) and a pin (34), the guide rod (33) matches with the curved guide slot (22) of a corresponding one of the two mounting boards (21), and the pin (34) is rotatably connected with the corresponding one of the two mounting boards (21); and
a footrest linkage mechanism (5), connected to the seat frame (2), 
the driving mechanism (3) and the footrest member (4); 
wherein the driving bar (31) is configured to drive the guide rod (33) of each of the two driving arms (32) to correspondingly move between a first position and a second position in the curved guide slot (22) of the corresponding one of the two mounting boards (21); and
wherein when the guide rod (33) of each of the two driving arms (32) moves to the first position in the curved guide slot (22) of the corresponding one of the two mounting boards (21), the driving mechanism (3) drives the footrest linkage mechanism (5) to move the footrest member (4) to the stowed position, and when the guide rod (33) of each of the two driving arms (32) moves to the second position in the curved guide slot (22) of the corresponding one of the 

8. (Original)    The lift chair according to claim 7, wherein the footrest linkage mechanism (5) comprises:
a first linkage member (51) fixed to the two driving arms (32), wherein the first linkage member (51) has a first end fixed to the guide rods (33) of the two driving arms (32), a second end, and a middle portion located therebetween and fixed to the pins (34) of the two driving arms (32);
a second linkage member (52) having a first end rotatably connected to the second end of the first linkage member (51), a second end, and a middle portion located therebetween;
a third linkage member (53) having a first end rotatably connected to the second end of the second linkage member (52), and a second end rotatably connected to the seat frame (2); and
a fourth linkage member (54) having a first end rotatably connected to the footrest member (4), and a second end rotatably connected to the middle portion of the second linkage member (52).

9. (Currently amended)    The lift chair according to claim 7, wherein the seat frame (2) further comprises a first reinforcing member (23) disposed between the two mounting boards (21) to connect and fix the two mounting boards (21).

10. (Original)    The lift chair according to claim 9, wherein each of the two linkage seats (7) is connected to a corresponding one of the two mounting boards (21) by two linkage members, 

11. (Original)    The lift chair according to claim 9, wherein the seat frame (2) further comprises a second reinforcing member (24) located behind and in parallel to the first reinforcing member (23), and when the seat frame (2) is located at the bottom position, the second reinforcing member (24) is in contact with the two linkage seats (7).

12. (Original)    The lift chair according to claim 7, further comprising a backrest member (8), disposed at a back side of the seat frame (2) and configured to move between a backrest stowed position and a backrest reclined position relative to the seat frame (2).

13. (Original)   The lift chair according to claim 12, being switchable between a first stance, a second stance, a third stance and a fourth stance, wherein: 
in the first stance, the seat frame (2) is in the bottom position, the footrest member (4) is in the stowed position, the backrest member (8) is in the backrest stowed position, and the guide rod (33) of each of the two driving arms (32) is in the first position in the curved guide slot (22) of the corresponding one of the two mounting boards (21); 
in the second stance, the seat frame (2) is in the upper position, the footrest member (4) is in the stowed position, the backrest member (8) is in the backrest stowed position, and the guide 
in the third stance, the seat frame (2) is in the bottom position, the footrest member (4) is in the reclined position, the backrest member (8) is in the backrest stowed position, and the guide rod (33) of each of the two driving arms (32) is in the second position in the curved guide slot (22) of the corresponding one of the two mounting boards (21); and 
in the fourth stance, the seat frame (2) is in the bottom position, the footrest member (4) is in the reclined position, the backrest member (8) is in the backrest reclined position, and the guide rod (33) of each of the two driving arms (32) is in the second position in the curved guide slot (22) of the corresponding one of the two mounting boards (21). 

14 (Original)    The lift chair according to claim 7, wherein the footrest member (4) has a footrest extension member (81) located at a front side thereof to support ankles of a user.










The prior art fails to teach a footrest driving mechanism that includes a driving mechanism, comprising a driving bar, and two driving arms disposed at two lateral sides of the driving bar and one-to-one corresponding to the two mounting boards, wherein each of the driving arms has a guide rod and a pin, the guide rod matches with the curved guide slot of a corresponding one of the two mounting boards, and the pin is rotatably connected with the corresponding one of the two mounting boards; wherein the driving bar is configured to drive the guide rod of each of the two driving arms to correspondingly move between a first position and a second position in the curved guide slot of the corresponding one of the two mounting boards; and wherein when the guide rod of each of the two driving arms moves to the first position in the curved guide slot of the corresponding one of the two mounting boards, the driving mechanism drives the footrest linkage mechanism to move the footrest member to the stowed position, and when the guide rod of each of the two driving arms moves to the in the curved guide slot (22) of the corresponding one of the two mounting boards (21), the driving mechanism (3) drives the footrest linkage mechanism (5) to move the footrest member (4) to the reclined position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636